     2:20-cv-01054-MBS         Date Filed 10/14/20      Entry Number 31        Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Sapphire Enterprises, LLC d/b/a     )                Civil Action No.: 2:20-cv-1054-MBS
As Seen on TV Plus and d/b/a As Seen on
                                    )
TV, by and through its Assignee,    )
Madisyn Jecha,                      )
                                    )
        Plaintiff,                  )
                                    )
v.                                  )                       OPINION and ORDER
                                    )
Allstate Insurance Company,         )
                                    )
        Defendant.                  )
____________________________________)

       This matter comes before the court on Defendant Allstate Insurance Company’s

(“Defendant”) Motion to Dismiss and for Judgment on the Pleadings (the “Motion”). ECF No.

15. Defendant moves pursuant to Federal Rules of Civil Procedure 12(b)(2), (4), (5), (6) and 12(c).

The court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332. For the reasons explained

below, the Motion is granted in part and the complaint is dismissed without prejudice.

                                        BACKGROUND

       Sapphire Enterprises, LLC d/b/a As Seen on TV Plus and d/b/a As Seen on TV

(“Sapphire”), by and through its Assignee Madisyn Jecha (“Ms. Jecha”) (collectively, “Plaintiff”),

brings this action for breach of contract and bad faith against Defendant, Sapphire’s insurer. Ms.

Jecha alleges that on multiple occasions between December 26, 2014 and August 31, 2015, when

she was a minor, the manager of a retail store owned by Sapphire inappropriately touched and

interacted with her, thereby causing her bodily harm. ECF No. 1-1 at 4. Ms. Jecha alleges that

Sapphire “negligently screened, trained, tested, and/or managed its manager of the subject retail

store and engaged in other negligent acts of omission and commission which created an
     2:20-cv-01054-MBS           Date Filed 10/14/20        Entry Number 31         Page 2 of 11




environment that permitted the manager to inappropriately touch and interact with Jecha resulting

in bodily injury to Jecha.” Id. On September 26, 2016, Pamela Miller, acting as Guardian ad

Litem for Ms. Jecha, commenced a civil action in state court against Sapphire (“state action”).

Sapphire requested a defense from Defendant and Defendant declined. ECF No. 1-1 at 5. The

state action resulted in a default judgment against Sapphire in the amount of $8,000,000 in actual

damages and $4,000,000 in punitive damages. Id. Judgment was entered August 30, 2017. Id.

        Ms. Jecha’s Guardian ad Litem thereafter initiated supplemental proceedings against

Sapphire in state court, which the court referred to the Honorable Mikell R. Scarborough, Master-

in-Equity for Charleston County. ECF No. 1-1 at 5. In resolution of those proceedings, Sapphire

assigned to Ms. Jecha its rights against Defendant as settlement of the state court judgment. Id.

        Plaintiff now brings this action to recover from Defendant under the Allstate Business

Owners Policy numbered 648169925 (the “Policy”), under which Sapphire is the insured. ECF

No. 1-1 at ¶¶ 5, 7. The Policy had effective dates of May 21, 2014 to May 21, 2015 and a renewal

period of May 21, 2015 to May 21, 2016. Id. at ¶ 6. The Policy provides coverage to Sapphire up

to $1,000,000 for liability resulting from bodily injury caused by an occurrence that takes place in

the coverage territory during the Policy’s effective dates. Id. at ¶ 8. Plaintiff alleges that in “failing

and refusing” to defend Sapphire in the state action, Defendant breached its obligations under the

Policy and breached its duty of good faith and fair dealing. Id. at 5-7.

        Plaintiff filed the complaint in state court on February 6, 2020 and Defendant removed

the action to this court on March 13, 2020. Defendant filed an answer to the complaint on March

30, 2020, ECF No. 5, which prompted the court to enter a scheduling order setting various

pretrial dates and deadlines, ECF No. 6. The parties filed a joint Rule 26(f) Report on April 27,

2020, and the court entered an amended scheduling order the following day. ECF No. 14.



                                                    2
     2:20-cv-01054-MBS            Date Filed 10/14/20    Entry Number 31        Page 3 of 11




Defendant filed the Motion on July 21, 2020, ECF No. 15; Plaintiff filed a response in opposition

on August 16, 2020, ECF No. 20; and Defendant filed a reply in support of the Motion on

August 24, 2020, ECF No. 25. Plaintiff thereafter filed a supplemental memorandum in

opposition to the Motion. ECF No. 26. Most recently, Plaintiff filed a motion to compel, ECF

No. 27, to which Defendant filed a response, ECF No. 28, and Plaintiff filed a motion to seal,

ECF No. 29.1 On October 12, 2020, the parties filed a consent motion to amend the scheduling

order. ECF No. 30. The court is sufficiently apprised of the issues and finds that a hearing

would not materially aid in its adjudication of the Motion.

                                    LEGAL STANDARD

       Under Rule 12(b)(2), the court may dismiss a case for lack of personal jurisdiction. “[A]

defendant must affirmatively raise a personal jurisdiction challenge, but the plaintiff bears the

burden of demonstrating personal jurisdiction at every stage following such a challenge.” Grayson

v. Anderson, 816 F.3d 262, 267 (4th Cir. 2016). “The plaintiff’s burden in establishing jurisdiction

varies according to the posture of a case and the evidence that has been presented to the

court.” Id. at 268. Here, where the court addresses the personal jurisdiction question by reviewing

only the parties’ motions and briefs and the allegations in the complaint, Plaintiff “need only make

a prima    facie showing     of     personal    jurisdiction   to    survive    the    jurisdictional

challenge.” Id. (citing Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989)). While the court must

construe all factual allegations in the light most favorable to the nonmoving party, the showing of

personal jurisdiction “must be based on specific facts set forth in the record in order to defeat [a]

motion to dismiss.” Magic Toyota, Inc. v. Southeast Toyota Distributors, Inc., 784 F. Supp. 306,




1
 The motion to seal seeks to restrict from public view an exhibit to the motion to compel, which
exhibit Plaintiff has not yet filed on the docket.
                                                 3
     2:20-cv-01054-MBS         Date Filed 10/14/20     Entry Number 31        Page 4 of 11




310 (D.S.C. 1992). The court may consider evidence outside of the pleadings, such as affidavits

and other evidentiary materials, “without converting the motion to dismiss into a motion for

summary judgment.” Id. See Grayson, 816 F.3d at 268 (citing Mylan Labs., Inc. v. Akzo, N.V., 2

F.3d 56, 62 (4th Cir. 1993) (explaining that courts may consider affidavits from any party when

applying the prima facie standard)). Ultimately, “a plaintiff must establish facts supporting

jurisdiction over the defendant by a preponderance of the evidence.” Grayson, 816 F.3d at

268 (citing Combs, 886 F.2d at 676) (noting that “the burden [is] on the plaintiff ultimately to

prove the existence of a ground for jurisdiction by a preponderance of the evidence”).

       Under Federal Rules of Civil Procedure 12(b)(4) and (5), a defendant may challenge the

sufficiency of service of process. “Rule 12(b)(4) concerns the sufficiency of the form of the

process, rather than the manner or method by which it is served. Rule 12(b)(5), on the other hand,

challenges the mode of delivery or the lack of delivery of the summons and complaint.” Davies

v. Jobs & Adverts Online, Gmbh, 94 F. Supp. 2d 719, 721 n.5 (E.D. Va. 2000) (citing 5A Wright

& Miller, Fed. Prac. & Proc. § 1353 (2d 1990)). A plaintiff bears the burden of establishing that

service of process has been perfected in accordance with the requirements of Rule 4. Scott v.

Maryland State Dep't of Labor, 673 Fed. Appx. 299, 303 (4th Cir. 2016) (citing Dickerson v.

Napalitano, 604 F.3d 732, 752 (2d Cir. 2010)). “Absent waiver or consent, a failure to obtain

proper service on the defendant deprives the court of personal jurisdiction over the defendant.”

Koehler v. Dodwell, 152 F.3d 304, 306 (4th Cir. 1998); see also Fed. R. Civ. P. 12(b)(2).2




2
 The court need not review the standards associated with Rules 12(b)(6) and 12(c) because, as
explained below, the court does not reach Defendant’s arguments raised under those Rules.
                                                4
     2:20-cv-01054-MBS          Date Filed 10/14/20      Entry Number 31        Page 5 of 11




                                          DISCUSSION

       Defendant contends that Plaintiff failed to provide sufficient process pursuant to Rules

12(b)(4) and (5) and that such failure precludes the court from exercising personal jurisdiction over

Defendant under Rule 12(b)(2). ECF No. 15. Defendant also argues that the statute of limitations

on Plaintiff’s breach of contract and bad faith claims has since run and that the court should

therefore dismiss the complaint with prejudice under Rules 12(b)(6) and 12(c) as time barred.

       Plaintiff responds that the court should disregard Defendant’s arguments concerning

insufficient process because Defendant has made a voluntary appearance in this action and elected

to defend the action on the merits. ECF No. 20. Plaintiff contends that Defendant’s conduct in

this lawsuit evidences a waiver to any challenge to the court’s exercise of personal jurisdiction

over it. Plaintiff does not address Defendant’s contentions regarding the statute of limitations.

A.     Service on Defendant

       “[A] federal court may exercise personal jurisdiction over a defendant in the manner

provided by state law.” Diamond Healthcare of Ohio, Inc. v. Humility of Mary Health Partners,

229 F.3d 448, 450 (4th Cir. 2000). South Carolina law requires that the following procedure be

followed for effecting service on insurance companies:

       The summons and any other legal process in any action or proceeding against it
       must be served on an insurance company as defined in Section 38-1-20, including
       fraternal benefit associations, by delivering two copies of the summons or any other
       legal process to the Director of the Department of Insurance, as attorney of the
       company with a fee of ten dollars, of which five dollars must be retained by the
       director to offset the costs he incurs in service of process and of which five dollars
       must be deposited to the credit of the general fund of the State. A company shall
       appoint the director as its attorney pursuant to the provisions of Section 38-5-70.
       This service is considered sufficient service upon the company. When legal process
       against any company with the fee provided in this section is served upon the
       director, he shall immediately forward by registered or certified mail one of the
       duplicate copies prepaid directed toward the company at its home office or, in case
       of a fraternal benefit association, to its secretary or corresponding officer at the
       head of the association.

                                                 5
     2:20-cv-01054-MBS          Date Filed 10/14/20       Entry Number 31         Page 6 of 11




S.C. Code Ann. § 15-9-270. According to Defendant and uncontested by Plaintiff, Plaintiff filed

a “Service/Acceptance of Service on Allstate Insurance Company” (“AOS”), on February 18,

2020, and the AOS reflects that the South Carolina Secretary of State accepted service of the

summons and complaint on behalf of Defendant. ECF No. 15-1 at 1-2; ECF No. 1-1 at 8. As

Defendant is a foreign insurance company, see ECF No. 1 at 3, this form and method of service

was insufficient for effecting service on Defendant. See White Oak Manor, Inc. v. Lexington Ins.

Co., 715 S.E.2d 383, 385-87 (S.C. App. 2011) reversed by 753 S.E.2d 537 (S.C. 2014) (holding

that insurance policy provisions creating alternative methods of service are valid and binding on

insurers).3 In sum, Plaintiff’s service of process on the Secretary of State is insufficient.

       Federal Rule of Civil Procedure 4(m) states that “[i]f a defendant is not served within 90

days after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—

must dismiss the action without prejudice against that defendant or order that service be made

within a specified time.” The court “must extend the time for service for an appropriate period,”

if the plaintiff shows good cause for the failure to effect service. Fed. R. Civ. P. 4(m). Plaintiff

filed the summons and complaint in this action on February 6, 2020. Following removal of the

action on March 13, 2020, Plaintiff had 90 days, i.e., until June 11, 2020, to effect service on

Defendant. See 28 U.S.C. § 1448.

       Plaintiff does not contest that it failed to provide sufficient process and argues instead that

Defendant’s activity to date in this lawsuit demonstrates it has waived personal jurisdiction and,

alternatively, good cause exists for excusing the ineffective service.




3
 Plaintiff does not argue that it served Defendant pursuant to and in compliance with provisions
specific to the Policy.
                                                  6
     2:20-cv-01054-MBS          Date Filed 10/14/20       Entry Number 31         Page 7 of 11




B.     Waiver

       “The purpose of the summons is to acquire jurisdiction of the person of the defendant and

to give him notice of the action and an opportunity to appear and defend.” State v. Sanders, 110

S.E. 808, 810 (S.C. 1920). Without addressing the question, the parties appear to agree that South

Carolina state law governs the issue of whether a party has waived challenges to personal

jurisdiction and service. South Carolina law advises that waiver must be considered on a case by

case basis and in light of the defendant’s specific conduct regarding the lawsuit. See, e.g., Stearns

Bank Nat’l Assn. v. Glenwood Falls, LP, 644 S.E.2d 793, 796 (S.C. App. 2007) (“An appearance

may be expressly made by formal written or oral declaration, or record entry, or it may be implied

from some act done with the intention of appearing and submitting to the court’s jurisdiction”;

“[n]o specific act constitutes an appearance . . . .”). Indeed, the parties here argue their respective

positions by reviewing Defendant’s conduct during the course of this lawsuit.4

       However, federal waiver laws apply to actions removed from state court. See Smith v.

Bayer Corp., 564 U.S. 299, 304 n.2 (2011) (noting that “federal procedural rules govern a case

that has been removed to federal court”) (citing Shady Grove Orthopedic Associates, P.A. v.

Allstate Ins. Co., 559 U.S. 393 (2010)). See also McPhearson v. Anderson, 874 F. Supp. 2d 573,

578 (E.D. Va. 2012) (“[s]tate rules and procedures control the procedure for the filing of the action

until removal to the federal court has been effected . . . .”) (quoting Mobil Oil Co. de Venezuela v.

Jimenez, 948 F.2d 1282, at *3 (4th Cir. 1991) (Table)); Leach v. BB&T Corp., 232 F.R.D. 545,

549 (N.D.W. Va.) (stating that “Federal Rule of Civil Procedure 12(b) and its accompanying

federal case law apply to the issue of waiver of the defense of ineffective service of process because




4
  Plaintiff focuses particularly on Defendant’s participation in discovery since removing this case
from state court. See ECF No. 20 at 4-5.
                                                  7
     2:20-cv-01054-MBS          Date Filed 10/14/20       Entry Number 31        Page 8 of 11




[defendants] filed their motion to dismiss pursuant to Rule 12(b) after the case had been removed

to federal court”).5 Federal Rule of Civil Procedure 12(h)(1) states that a party waives any defense

listed in Rules 12(b)(2)-(5) by failing to either make it by motion under Rule 12 or include it in a

responsive pleading.    See 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1391 (3d ed. 2004) (observing that any challenge to service of process must be

made—“at the time the first significant defensive move is made whether it be by way of a Rule

12 motion or a responsive pleading”). Accordingly, the salient question is whether Defendant

preserved its challenges in accordance with Rule 12(h).

       The record clearly reflects that Defendant preserved both its objections to the court’s

exercise of personal jurisdiction and to the sufficiency of process. Beginning with the Notice of

Removal, filed March 13, 2020, Defendant asserted a “full reservation of rights . . . including but

not limited to defenses and objections on the basis of lack of personal jurisdiction, insufficient

service of process, insufficient process, improper service, and the expiration of the statute of

limitations.” ECF No. 15-1 at 2 (quoting ECF No. 1 at 1-2). Defendant filed its answer one week

later and raised as affirmative defenses: statute of limitations; lack of personal jurisdiction;

insufficient service of process; insufficient process; and improper service. Id. (citing ECF No. 5

at 7-8). For these reasons the court finds no waiver.

       Plaintiff argues that should the court decline to find waiver, good cause exists to extend the

amount of time to serve Defendant under Rule 4(m) because:

       it would be unjust for Allstate to receive a procedural windfall when, without
       question, the stated purpose of the summons – to give Allstate notice of the action


5
 During the period between filing of the action in state court and its removal to the federal court,
“a defendant may lose his right to challenge personal jurisdiction if he has taken any action
which under state law will qualify as a waiver of such rights on his part.” Mobil Oil Co., 948
F.2d at *3. Plaintiff raises no contention that prior to removal Defendant conducted itself in a
way in state court that effectively waived its right to challenge personal jurisdiction in this court.
                                                  8
     2:20-cv-01054-MBS          Date Filed 10/14/20      Entry Number 31        Page 9 of 11




       and the opportunity to appear and defend the action – has been achieved. Allstate
       has had counsel representing its interests and has faced no prejudice by engaging
       in the action on the merits.

ECF No. 20 at 10. The Fourth Circuit has identified the following six factors for the court to

consider in determining whether good cause exists for granting an extension: 1) the delay in service

was outside plaintiff’s control; 2) defendant was evasive; 3) plaintiff acted diligently or made

reasonable efforts; 4) plaintiff is proceeding pro se; 5) defendant will suffer prejudice; or 6)

plaintiff asked for an extension of time under Rule 6(b)(1)(A). Scott v. Maryland State Department

of Labor, 673 Fed. Appx. 299, 306 (4th Cir. 2016).6

       Like Defendant, Plaintiff is represented by counsel. There is no suggestion that Defendant

acted in a manner to evade service or otherwise acted in bad faith. The court acknowledges that

Defendant clearly has received notice of the lawsuit and the court further acknowledges that,

according to Defendant, the applicable statute of limitations now precludes Plaintiff from pursuing

her claims.7 The fact remains, however, that Plaintiff has failed to properly effect service during



6
  The Fourth Circuit has advised that while the purpose of service of process is to give notice to
the defendant, “actual notice” is not the controlling standard. Mining Energy, Inc. v. Dir., Office
of Workers’ Comp. Programs, 391 F.3d 571, 576 (4th Cir. 2004).
7
  The court notes that Plaintiff does not argue this consideration as a basis for finding good cause
to extend the time limit for effecting service. In any event, the court questions whether expiration
of the applicable statute of limitations suffices on its own to demonstrate good cause. See, e.g.,
Anderson v. City of Rock Hill, No. 0:04-22892-CMC-BM, 2005 WL 3968035, at *2 (D.S.C. Apr.
15, 2005) (dismissing Title VII case without prejudice under Rule 4(m) finding no good cause to
extend service deadline, noting that the plaintiff’s statute of limitations had run and that, in such
an instance, “‘[w]ithout prejudice’ does not mean ‘without consequence’”) (citation omitted);
Clyburne v. Champagne, No. 6:10-1925-TMC, 2012 WL 4478971, at *7 (D.S.C. Sept. 28, 2012)
(“The court is not unmindful of the fact that a dismissal of the Complaint may place the Plaintiff's
claim outside the applicable statute of limitations. However, Plaintiff has provided no reasoned
basis for the court to exercise discretion to extend the time for service beyond the deadline . . . .
No authority has been provided to the court for the proposition that the fact that the Plaintiff's
claim may be time barred upon dismissal of the case requires further extension of the deadline for
service of process. Parties are accountable for the mistakes of their counsel”).



                                                 9
    2:20-cv-01054-MBS          Date Filed 10/14/20       Entry Number 31        Page 10 of 11




the pendency of this litigation, despite being placed on notice of the issue as early as March 13,

2020, when Defendant filed the Notice of Removal, and again on March 20, 2020, when Defendant

filed its Answer, and again on July 21, 2020, when Defendant filed the Motion. At no point prior

to filing the response to the Motion has Plaintiff asked for an extension of time to properly effect

service on Defendant. Rather than cure the defect, Plaintiff elected instead to rely on the waiver

argument.

       Plaintiff is responsible for establishing good cause, which “necessitates a demonstration of

why service was not made within the time constraints.” Collins v. Thornton, 782 Fed. Appx. 264,

267 (4th Cir. 2019) (quoting Nafziger v. McDermott Int'l, Inc., 467 F.3d 514, 521 (6th Cir. 2006)).

Federal Rule of Civil Procedure 1 admonishes both the court and the parties to a case to construe,

administer, and employ the Rules “to secure the just, speedy, and inexpensive determination of

every action and proceeding.” The Rules governing civil procedure exist for a reason and Plaintiff

has failed to show good cause for not complying with those rules. See Scott, 673 Fed. Appx. at

304 (advising that “‘actual notice,’ [] is not the controlling standard,” and, that “[a]lthough actual

notice typically warrants liberal construction of the rules, they ‘are there to be followed, and plain

requirements . . . may not be ignored.’”) (citations omitted).8

       The court finds that Plaintiff failed to properly serve Defendant and that Defendant has not

waived its challenges to personal jurisdiction and insufficient process. The court further finds that

Plaintiff has not demonstrated good cause for extending the period of time to effect service.




8
  The law in the Fourth Circuit is unsettled regarding whether a court may grant an extension
under Rule 4(m) even absent a showing of good cause. See, e.g., Clyburne, 2012 WL 4478971,
at *4-5 (comparing Mendez v. Elliot, 45 F.3d 75 (4th Cir. 1995) and subsequent, unpublished
Fourth Circuit opinions, with Henderson v. United States, 517 U.S. 654, 658 n.5 (1996)). The
court need not answer the question here because it would similarly decline to grant the extension
even if a showing of good cause were not required.
                                                 10
    2:20-cv-01054-MBS           Date Filed 10/14/20       Entry Number 31        Page 11 of 11




Because the court lacks personal jurisdiction over Defendant,9 it declines to reach Defendant’s

argument regarding statute of limitations. The Motion, ECF No. 15, is granted pursuant to Federal

Rules of Civil Procedure 12(b)(2), (4), and (5) and is otherwise denied. The complaint is dismissed

without prejudice. The motion to compel, ECF No. 27, motion to seal, ECF No. 29, and consent

motion to amend scheduling order, ECF No. 30, are denied as moot.

       IT IS SO ORDERED.

                                                               /s/Margaret B. Seymour
                                                               Margaret B. Seymour
                                                               Senior United States District Judge

October 13, 2020
Charleston, South Carolina




9
  See Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999) (“Personal jurisdiction [] is ‘an
essential element of the jurisdiction of a district . . . court,’ without which the court is ‘powerless
to proceed to an adjudication.’”) (citation omitted).


                                                  11
